           Case 19-35654 Document 1135 Filed in TXSB on 03/31/20 Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                            ENTERED
                                                                                                                 03/31/2020
                                                       §
In re:                                                 §        Chapter 11
                                                       §
EP ENERGY CORPORATION, et al.,                         §        Case No. 19-35654 (MI)
                                                       §
                                                       §        (Jointly Administered)
                    Debtors. 1                         §
                                                       §        Re: Docket Nos. 758, 1002

                      ORDER PURSUANT TO SECTION 1121(d) OF THE
                   BANKRUPTCY CODE EXTENDING EXCLUSIVE PERIODS

                    Upon the motion, dated January 31, 2020 (the “Motion”), 2 of EP Energy

Corporation and its debtor affiliates, as debtors and debtors in possession (collectively, the

“Debtors”), for an order extending the Debtors’ exclusive periods in which to file a chapter 11

plan (the “Exclusive Filing Period”) and solicit acceptances thereof (the “Exclusive Solicitation

Period” and, together with the Exclusive Filing Period, the “Exclusive Periods”), pursuant to

section 1121(d) of title of title 11 of the United States Code (the “Bankruptcy Code”), as more

fully set forth in the Motion; and the Court having jurisdiction to consider the Motion and the relief

requested therein pursuant to 28 U.S.C. § 1334; and consideration of the Motion and the requested

relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that venue is proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion

having been provided, and it appearing that no other or further notice need be provided; and the



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: EP Energy Corporation (2728), EPE Acquisition, LLC (5855), EP Energy LLC (1021),
Everest Acquisition Finance Inc. (0996), EP Energy Global LLC (7534), EP Energy Management, L.L.C. (5013), EP
Energy Resale Company, L.L.C. (9561), and EP Energy E&P Company, L.P. (7092). The Debtors’ primary mailing
address is 1001 Louisiana Street, Houston, TX 77002.

2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
       Case 19-35654 Document 1135 Filed in TXSB on 03/31/20 Page 2 of 3




Court having reviewed the Motion; and upon all of the proceedings had before the Court; and all

objections, if any, to the Motion having been withdrawn, resolved, or overruled; and the Court

having determined that the legal and factual bases set forth in the Motion establish just cause for

the relief granted herein; and it appearing that the relief requested in the Motion is in the best

interests of the Debtors and their respective estates and creditors; and after due deliberation and

sufficient cause appearing therefor,

               IT IS HEREBY ORDERED THAT:

               1.      Pursuant to section 1121(d) of the Bankruptcy Code, the Debtors’ Exclusive

Filing Period in which to file a chapter 11 plan is extended to and including April 30, 2020.

               2.      Pursuant to section 1121(d) of the Bankruptcy Code, the Debtors’ Exclusive

Solicitation Period in which to solicit acceptances of its chapter 11 plan is extended to and

including June 29, 2020.

               3.      The extensions of the Exclusive Periods granted herein are without

prejudice to such further requests that may be made pursuant to 1121(d) of the Bankruptcy Code

by the Debtors or any party in interest, for cause shown, upon notice and a hearing.

               4.      Nothing herein shall create, nor is intended to create, any rights in favor of

or to enhance the status of any claim held by any party.

               5.      The Debtors are authorized to take all steps necessary or appropriate to carry

out the relief granted in this Order.




                                                    2
        Case 19-35654 Document 1135 Filed in TXSB on 03/31/20 Page 3 of 3




                6.     This Court shall retain jurisdiction to hear and determine all matters arising

 from or related to the implementation, interpretation, or enforcement of this Order.


Signed:
  Dated:March
        ___________________,
              31,
        October 17,2020
                    2018     2020
         Houston, Texas
                                                 ____________________________________
                                              THE HONORABLE Marvin
                                                                MARVIN Isgur
                                                                          ISGUR
                                                     United States
                                              UNITED STATES        Bankruptcy Judge
                                                              BANKRUPTCY       JUDGE




                                                  3
